Citation Nr: 0308153	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-18 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has post-traumatic stress disorder as a result of an 
in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied 
as set forth in the March 2000 rating decision, July 2000 
Statement of the Case (SOC), and December 2002 Supplemental 
Statement of the Case (SSOC).  The SSOC provided the veteran 
with notice of the VCAA and the division of responsibilities 
between the veteran and VA in providing information and 
obtaining evidence.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained the veteran's service medical records, 
pertinent service personnel records, and VA treatment records 
identified by the veteran.  The RO obtained Command 
Chronologies from the Department of the Navy, Headquarters 
United States Marine Corps, for purposes of verifying the 
veteran's alleged stressors.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Moreover, VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with appellate 
review.  

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as a result of exposure to in-service stressors, 
including the following:  exposed to a mortar attack on July 
25, 1966 or in August 1966, upon his arrival at Da Nang 
airport in Vietnam; exposed to a mortar attack while on guard 
in August 1966; witnessed a friend get shot while both were 
in the same fox hole in September 1966; exposed to a mortar 
round that landed approximately 15 feet away from him in 
October 1968; exposed to a mortar attack while on guard in 
November 1968, during which time a friend lost his leg; and 
was locked in a cement cell when an ammo dump was blown up in 
January 1969.  

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show:  (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

VA treatment records dated from September 1994 to April 2001 
show that in April 2000, a clinical psychologist diagnosed 
the veteran with PTSD based on in-service stressors 
attributable to the veteran's experiences in Vietnam.  The 
clinical psychologist indicated that he reviewed selected 
parts of the veteran's computerized VA medical records. 

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed with PTSD, which in turn has 
been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
general warehouseman, and that he was awarded the National 
Defense Service Medal, Vietnam Service Medal with 2 stars, 
Vietnam Campaign Medal, and Navy Unit Commendation.  He was 
not awarded any medal or decoration that is indicative of 
combat status.  His service personnel records reveal that he 
was in Vietnam from July 25, 1966 to August 17, 1967 and that 
he was assigned to the 3rd Service Battalion, Force Logistic 
Command.  The veteran was also in Vietnam from June 11, 1968 
to August 23, 1969 and he was assigned to the Supply Company, 
Supply Battalion, 1st Force Service Regiment, Force Logistic 
Command.  These records further indicate that the veteran 
participated in the defense of positions against armed 
communist forces from July 25,1966 to August 17, 1967 and 
that he took part in Operation Da Nang from June 10, 1968 to 
August 23, 1969.  As indicated by the medals awarded, the 
veteran's participation in these campaigns or operations was 
not in a combat capacity.  Thus, the Board finds that combat 
status has not been established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

There is no mention of a mortar attack in August 1966 in the 
command chronologies of the 3rd Service Battalion Force 
Logistic Command, but command chronologies on the 1st Force 
Service Regiment, Force Logistic Command noted that twice on 
January 22, 1969, incoming hostile rounds were received in 
the vicinity of the 1st Air Delivery Platoon.  According to 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

While personnel records that indicate that the veteran 
participated in the defense of positions against armed 
communist forces and took part in Operation Da Nang are not 
dispositive on the issue of whether the veteran engaged in 
combat with the enemy, these records together with the 
January 1969 command chronology 
constitute credible independent evidence verifying that the 
veteran was probably exposed to mortar attacks.  The mere 
fact that the veteran was in a unit that was stationed at a 
base that was subjected to incoming hostile rounds "strongly 
suggest[s]" that he was exposed to enemy fire.  Pentecost, 
16 Vet. App. at 128.  Element (3) of 38 C.F.R. § 3.304(f) has 
therefore also arguably been satisfied.  In so concluding, 
the Board has relied heavily on the recently decided 
Pentecost case, which has a fact pattern that is similar to 
the case at hand.  In reversing a Board decision that denied 
a veteran's claim of entitlement to service connection for 
PTSD, the Court stated:  

[W]e conclude that the Board erroneously insisted 
that there be corroboration of the veteran's 
personal participation.  In Suozzi, the Court 
rejected such a narrow definition for corroboration 
and instructed that "[t]he Secretary, in insisting 
that there be corroboration of every detail 
including the appellant's personal participation . 
. . , defines 'corroboration' far too narrowly."
						
Pentecost, 16 Vet. App. at 128. 

Consequently, the evidence is sufficient to establish that 
the claimed stressor of exposure to mortar attacks that 
resulted in the destruction of an ammo dump occurred.  
Additionally, as discussed by the Board at the outset of this 
analysis, there is a clear diagnosis of PTSD and a link 
between the current symptomatology and the claimed in-service 
stressor, established by a clinical psychologist.  Therefore, 
the veteran meets all three of the criteria of 38 C.F.R. 
§ 3.304(f) for a grant of entitlement to service connection 
for PTSD.  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

